SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 4 For the fiscal year ended December 31, o r □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT O F 4 For the transition period from to. Commission file number: 000-14801 MIKROS SYSTEMS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1598200 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Alexander Road, Suite Princeton, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: 609-987-1513 Securities Registered Pursuant to Section 12(b) of the Exchange Act: None Securities Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
